Citation Nr: 1034195	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  07-18 406	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the Veteran's income and net worth constitute a bar to 
receiving nonservice-connected pension benefits with an 
additional allowance for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

S.L. and J.S.




ATTORNEY FOR THE BOARD

B. Morton, Counsel


INTRODUCTION

The Veteran served on active duty from February 1942 to September 
1945.

This matter is before the Board of Veterans' Appeals (Board) from 
a November 2005 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California, which 
determined that entitlement to special monthly pension (SMP) 
based on the need for aid and attendance had been established 
from May 19, 2005, but that no monetary payment could be issued 
because the Veteran's yearly income exceeded permissible limits 
established by law.  The Veteran timely perfected an appeal of 
this matter.

The Veteran requested a Travel Board hearing, which was held in 
March 2010.  At that hearing, the Veteran's daughters appeared as 
witnesses, before the undersigned Acting Veterans Law Judge, due 
to his physical inability to attend the hearing.  A transcript of 
the hearing is of record.  

This appeal was advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).  A final decision was prepared for issuance during the 
early part of August 2010, but it was discovered at the time of 
dispatch that the Veteran had passed away on May [redacted], 2010.  
Because of that sad and unfortunate event, this dismissal 
decision is instead being issued.  






FINDINGS OF FACT

1. The Veteran in this case served on active duty from February 
1942 to September 1945.

2. On August 9, 2010 the Board discovered that the appellant died 
on May [redacted], 2010.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of this claim at this time.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the appellant 
and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


